UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6480


JELANI HUSANI SIMBA,

                Plaintiff - Appellant,

          v.


GEORGE KENWORTHY; RONALD SURLES; PAUL TAYLOR; BOYD BENNETT;
NORTH CAROLINA DEPARTMENT OF CORRECTION; JAMES EVANS; THEODIS
BECK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-ct-03004-FL)


Submitted:   July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER and TRAXLER,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jelani Husani Simba, Appellant Pro Se.       James Philip Allen,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




      *
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d) (2000).
PER CURIAM:

          Jelani Husani Simba appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Simba v.

Kenworthy, No. 5:07-ct-03004-FL (E.D.N.C. March 20, 2008).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -